NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

CITIZENS PROPERTY INSURANCE      )
CORP.,                           )
                                 )
           Appellant,            )
                                 )
v.                               )                        Case No. 2D14-5856
                                 )
BAMBI RETZ,                      )
                                 )
           Appellee.             )
________________________________ )

Opinion filed June 17, 2016.

Appeal from the Circuit Court for
Pasco County; Stanley R. Mills, Judge.

Kara Berard Rockenbach of Methe &
Rockenbach, P.A., West Palm Beach,
and Michael D. Rueland and Autumn P.
George of Galloway, Johnson,
Tompkins, Burr & Smith, PLC, Tampa,
for Appellant.

Raymond T. Elligett, Jr. of Buell &
Elligett, P.A., Tampa, and Andrew M.
Bragg of Morgan & Morgan, P.A.,
Tampa, for Appellee.


CASE, JAMES R., Associate Senior Judge.

             Citizens Property Insurance Corporation (Citizens) appeals a final

judgment for money damages entered in favor of its insureds, Richard and Bambi Retz,1



             1
                 Richard Retz died during the pendency of this action in the trial court.
who filed suit under their homeowners insurance policy when Citizens refused to pay

the losses caused by sinkhole damage. We reverse the final judgment to the extent

that it awarded money damages for subsurface repairs without requiring Retz to enter

into a contract for those repairs consistent with the jury verdict. See Citizens Prop. Ins.

Corp. v. Simoneau, 41 Fla. L. Weekly D918, 918-19 (Fla. 2d DCA Apr. 13, 2016);

Citizens Prop. Ins. Corp. v. Blaha, 41 Fla. L. Weekly D885, 887 (Fla. 2d DCA Apr. 8,

2016). We affirm the final judgment in all other respects.

              Affirmed in part, reversed in part, and remanded.


LaROSE and BADALAMENTI, JJ., Concur.




                                            -2-